DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 6/22/2022.
The Amendment filed on 6/22/2022 has been entered.  
Claims 1, 5, 9, 11, and 14-15 are amended by Applicant.
Claims 6-8 are cancelled by Applicant.
Claims 1-5 and 9-15 remain pending in the application of which Claims 1 and 11 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Regarding the interpretation of Claims 1-10 under 35 U.S.C. 112 (f), Applicant amended the claims, thereby obviating the interpretation.  The claim interpretation under 112 (f) is now withdrawn.


Regarding the rejections of Claims 1-15 under 35 U.S.C. 103, Applicant’s arguments, pages 6-12 of Remarks (6/22/2022) with respect to rejections have been fully considered, but they are not persuasive.  Applicant asserts that WALTERS in view of SHIMOYAMA “fails to disclose or render obvious the presently claimed combination features recited in the independent claims 1 and 11”.  However, Examiner respectfully disagrees.
 	WALTERS teaches estimating effort score for each task (Pars 157-171, e.g., how long a task may take to complete, what type of connection is required, etc.) and comparing it to the current device status (Par 165, e.g., signal strength of the current connection) to control the performance mode (e.g., prioritize tasks and obtain an appropriate communication mode required for a task.), whereas the claimed invention is comparing workloads.  SHIMOYAMA heals the deficit of WALTERS. SHIMOYAMA discloses the comparing the current work load (i.e., the first work load) with the work load associated with a new task (i.e., the second work load).  When the first work load > the second work load, the method/system of SHIMOYAMA maintains the operation frequency in the first mode (Par 136 – “Where the maximum method (I) is applied to an example of FIG. 10, the regions of 64 MHz and 32 MHz overlap with each other within an overlapping period from time TB1 to time TA2, and for the overlapping period, MAX(64, 32)=64 MHz is set.”)  Note that Program A was being operated with 64MHz and when Program B started at TB1, the method/system of WALTERS maintains the operating frequency at 64MHz since the operation frequency required for Program B (32MHz) is lower than 64MHz.  In another scenario where Program B (PB) starts first, then Program A (PA) starts later, the method/system of SHIMOYAMA would changes the operating frequency from 32MHz to 64 MHz, because the MAX (32 MHz, 64MHz) is 64MHz in order to prevent deterioration of the performance for being lower than the lower limit value (Pars 55 and 125).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of WALTERS to include identifying work load and changing an operating frequency based on a task, as taught by SHIMOYAMA.
One of ordinary skill would have been motivated to include work load changing an operating frequency based on a task, in order to prevent deterioration of a performance and power consumption increment (SHIMOYAMA Par 15).
For at least the reasons above, Examiner maintains the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over WALTERS (US 2014/0244712 A1), and further in view of SHIMOYAMA (US 2006/0212247 A1).

REGARDING CLAIM 1, WALTERS discloses an electronic device comprising: 
a communication circuitry (WLATERS Par 76 – “Each client 330 may run software for implementing client-side portions of the present invention; clients may comprise a system 200 such as that illustrated in FIG. 2. In addition, any number of servers 320 may be provided for handling requests received from one or more clients 330. Clients 330 and servers 320 may communicate with one another via one or more electronic networks 310, which may be in various embodiments any of the Internet, a wide area network, a mobile telephony network, a wireless network (such as WiFi, Wimax, and so forth), or a local area network (or indeed any network topology known in the art; the invention does not prefer any one network topology over any other). Networks 310 may be implemented using any known network protocols, including for example wired and/or wireless protocols.”); 
a microphone configured to receive a user utterance (WALTERS Par 75 – “Input devices 270 may be of any type suitable for receiving user input, including for example a keyboard, touchscreen, microphone (for example, for voice input), mouse, touchpad, trackball, or any combination thereof.”); 
a memory configured to store information about a performance mode set for the electronic device (WALTERS Par 75 – “Memory 240 may be random-access memory having any structure and architecture known in the art, for use by processors 210, for example to run software. Storage devices 250 may be any magnetic, optical, mechanical, memristor, or electrical storage device for storage of data in digital form. Examples of storage devices 250 include flash memory, magnetic hard drive, CD-ROM, and/or the like.”; Pars 157-162 – “Once a task is added task queue 904, effort score calculator 902 determines what may be required to complete the task. For example, one or more of the following attributes may be stored as parameters of a task to identify effort required to complete a task and assist in determining when and under what conditions tasks may be performed: … Communication mode required, if any, for a task. For example, a task may require a synchronous or asynchronous communication (or a combination of both) with external service 830 via connected devices interface 911. … ”); and 
a processor electrically connected to the communication circuitry, the microphone, and the memory (WALTERS Par 69 – “CPU 102 may include one or more processors 103 such as, for example, a processor from one of the Intel, ARM, Qualcomm, and AMD families of microprocessors.”), wherein the processor is configured to: 
receive a first user utterance associated with execution of a task (WALTERS Par 157 – “User 930 interfaces to virtual assistant process 910 by means of voice, text, tactile, and/or video input, or a combination of one or more methods, or by some other means to request processing of one or more tasks (herein referred to as, “the task”)”) through the microphone (WALTERS Par 82 – “Requests 410 to natural language interaction engine 403 may be made using any of a number of user interface means known in the art, including but not limited to use of text-based requests 412 (for instance, generated by typing a question or command into a text entry field in a user interface, such as on a mobile device application, on a consumer device, on a web site, or in an email or other message), spoken requests 411 (for example, if a user speaks a command or a question into a microphone on a mobile device or consumer device, the command or question then being converted into a more computer-usable form—typically but not necessarily a text string that comprises either a full transcription of the spoken command or request, or a standardized text element that is substantially semantically related to the spoken command or request) …”); 
transmit first data associated with the first user utterance to an external device through the communication circuitry (WALTERS Fig. 5 – “ASR 570”; Par 86 – “Normally this is done by a voice-to-text conversion layer within dialog interface 410, comprising an automated speech recognition (ASR) engine 411 and a text-to-speech (TTS) engine 412. Many of each of these components are well known in the art, such as those available from Nuance™, Acapela™ Ispeech™, Google™ and other vendors; any suitable ASR and TTS engines may be used according to the invention. In some embodiments, ASR 411 and/or TTS 412 are deployed integrally to system 400 (as shown in FIG. 4), while in others they may be deployed as separate services delivered over a network such as the Internet or a telecommunications network; such external services architectures may employ ASR 411 or TTS 412 provided by one or more third party service providers.”; Par 99 – “Since it is well known in the art that some types of services such as ASR 570 may be too processor-intensive to be deployed entirely onboard mobile device 510, natural language interaction engine 520 may interact or utilize ASR 570 or other third party services 571 (such as, for example, text-to-speech, search engines, and the like) when connected to a network to augment functionality available to either application A 511 or application B 512 or both”); 
receive second data (WALTERS Par 86 – “A principal role of dialog interface 410 is to receive input from a user in order that interaction engine core 403 can successfully determine a user's meaning (and the user's intent), and to provide feedback or responses back to the user. …”; Par 88 – “When input 404 is received by interaction engine core 403, it is generally first handled by an input interpretation module 407, which manages the process of handling inputs 405, making various calls to one or more services of natural language interpreter core (NLI core) 402 (which services and associated processes are described in more detail below), in order to determine one or more meanings of a user's input 404 and to infer therefrom the user's intent.”) associated with processing at least part of the first data from the external device (WALTERS Par 86 – “A principal role of dialog interface 410 is to receive input from a user in order that interaction engine core 403 can successfully determine a user's meaning (and the user's intent), and to provide feedback or responses back to the user. For example, when interactions are conducted using speech interfaces, interaction may be either via a phone 414 (for example when a virtual assistant is used in place of a conventional IVR application) or via a dedicated voice application 413  … it is generally necessary to convert speech input into some form of text, and conversely to convert text output into some form of speech output (although, it should be noted, there are limited means known in the art for analyzing speech signals directly—known in the art as speech analytics technologies—and these could be used directly to infer user meaning and intent).Normally this is done by a voice-to-text conversion layer within dialog interface 410, comprising an automated speech recognition (ASR) engine 411 and a text-to-speech (TTS) engine 412. Many of each of these components are well known in the art, such as those available from Nuance™, Acapela™ Ispeech™, Google™ and other vendors; any suitable ASR and TTS engines may be used according to the invention. In some embodiments, ASR 411 and/or TTS 412 are deployed integrally to system 400 (as shown in FIG. 4), while in others they may be deployed as separate services delivered over a network such as the Internet or a telecommunications network; such external services architectures may employ ASR 411 or TTS 412 provided by one or more third party service providers.”); 
in response to receiving the second data, identify a first work [load] strength allocated to the electronic device at a time of receiving the second data (WALTERS Pars 157-165 – “Once a task is added task queue 904, effort score calculator 902 determines what may be required to complete the task. For example, one or more of the following attributes may be stored as parameters of a task to identify effort required to complete a task and assist in determining when and under what conditions tasks may be performed: …. In addition to the above attributes, connectivity process 903 determines a more detailed connectivity requirement for each task to more accurately assist in determining a priority for a task: Type of connectivity required for a task. For example, connectivity to a local area network (LAN) covering a small geographic area, …. Signal strength of the current LAN, WAN, PAN, or of internet connection. For example, connectivity process 903 may use signal strength to estimate an amount of time that connectivity may last. Weak signal strength may indicate that a connectivity source is far away and thus an assumption can be made that a connection may only last a few minutes or seconds.”; Par 165 – “Signal strength of the current LAN, WAN, PAN, or of internet connection. For example, connectivity process 903 may use signal strength to estimate an amount of time that connectivity may last. Weak signal strength may indicate that a connectivity source is far away and thus an assumption can be made that a connection may only last a few minutes or seconds.”; Par 178 – “In a preferred embodiment, reprioritization process 905 may be continuously adapting and reprioritizing tasks based on data available about tasks and the current environment (such as the status of connectivity. For example, using predictive elements such as when the next time network interface 923 will have a connection to a required network and types of connectivity available (for example, Wi-Fi, GSM, and the like).”) and a second work load required to process the second data (WALTERS Par 157 – “Once a task is added task queue 904, effort score calculator 902 determines what may be required to complete the task. For example, one or more of the following attributes may be stored as parameters of a task to identify effort required to complete a task and assist in determining when and under what conditions tasks may be performed: …”; Par 163 – “In addition to the above attributes, connectivity process 903 determines a more detailed connectivity requirement for each task to more accurately assist in determining a priority for a task: … “; Par 171 – “Once effort score calculator 902 has determined details and environment that may be required to perform and complete a task, effort score calculator 902 computes an effort score, for example, how long a task may take to complete, what type of connection is required, etc. Effort score calculator 902 may store an effort score for each task in task queue 904. In some embodiments, a duration required to complete a task may be stored for each task in task queue 904. In a particular embodiment, effort score calculator will may be required for a task where a priority was set by user 930 using user priority process 906.”); 
[when the first work load is greater than the second work load, execute the task based on the second data in a first operating frequency corresponding to the first work load; and
when the first work load is smaller than the second work load, execute the task based on the second data in a second performance mode that the operating frequency of the processor is set to a second operating frequency greater than the first operating frequency,
wherein the second frequency is corresponded to the second work load.]
 
WALTERS does not explicitly teach the [square-bracketed] limitations and teaches the underlined features instead.  In other words, WALTERS teaches estimating effort score for each task (Pars 157-171, e.g., how long a task may take to complete, what type of connection is required, etc.) and comparing it to the current device status (Par 165, e.g., signal strength of the current connection) to control the performance mode (e.g., prioritize tasks and obtain an appropriate communication mode required for a task.), whereas the claimed invention is comparing workloads.
SHIMOYAMA discloses the [square-bracketed] limitations. SHIMOYAMA discloses a method/system for controlling workload for tasks comprising:
in response to receiving the second data (SHIMOYAMA Fig. 10 – “TB1”; Par 120 – “Further, at time TB1, a library or the like is called from the application program PB, and at time TB2, the called process is comes to an end”), identify a first work [load] allocated to the electronic device at a time of receiving the second data (SHIMOYAMA Fig. 10 – “PA: TA1-TB1” and Fig. 11; Par 121 – “When a library or a device driver is called in a particular process such as a moving picture process or a speech process from any of the application programs PA and PB which operate on the present system, the library or device driver supplies frequency information necessary for the process to the frequency manager 9 so that optimum setting may be performed by the frequency manager 9.”; Par 130 – “In the frequency manager 9 illustrated in FIG. 10, the application program PA whose lowest frequency is 64 MHz and the application program PB whose lowest frequency is 32 MHz are illustrated in a situation wherein they move in an overlapping relationship within a period of time from time TB1 to time TA2”; Par 131  -- “For example, the lowest frequency within the period from time TA1 to time TB1 is set to 64 MHz, and the lowest frequency within the period from time TA2 to time TB2 is set to 32 MHz.”; Par 47 – “First, when an application is to be activated, a request for activating the application is issued at step S1, and then a frequency limitation setting process is executed at step S2. In particular, at step S2, a limitation value or values for limiting the clock frequency (operation frequency) is set in accordance with a characteristic of a load, an accuracy in processing and so forth”) and a second work load required to process the second data (SHIMOYAMA Figs. 10 and 11; Par 130 –“In the frequency manager 9 illustrated in FIG. 10, the application program PA whose lowest frequency is 64 MHz and the application program PB whose lowest frequency is 32 MHz are illustrated in a situation wherein they move in an overlapping relationship within a period of time from time TB1 to time TA2.”; Par 131 – “For example, the lowest frequency within the period from time TA1 to time TB1 is set to 64 MHz, and the lowest frequency within the period from time TA2 to time TB2 is set to 32 MHz. It is to be noted that the term “normal operation” signifies a state wherein minimum elements necessary to the system such as the frequency manager 9 or the OS are operating, that is, a state wherein the lowest frequency is set while no application is operating.”; Par 146 – “Where the maximum method (I) is applied to an example of FIG. 10, the regions of 64 MHz and 32 MHz overlap with each other within an overlapping period from time TB1 to time TA2, and for the overlapping period, MAX(64, 32)=64 MHz is set.”; Pars 137-138 – “On the other hand, according to the adding or totaling method (II), when the frequency manager 9 receives a notification of information including lower limit values or upper limit values required for the clock frequency, it adopts a frequency value obtained by adding the frequency values of the received information.  …  Where the adding or totaling method (II) is applied to the example of FIG. 10, 64+32=96 MHz is set within an overlapping period from time TB1 to time TA2.”);  
[when the first work load is greater than the second work load, execute the task based on the second data (SHIMOYAMA Fig. 8 – “ACT>fc-MGN1? -> No -> ACT<fc-delta-f-MGN2?->No->Frequency maintenance without change”; Par 93 – “At next step ST2, the CPU 11 compares the acquired activity ACT with a first threshold value which is a difference of a current frequency fc from a margin MGN1. … ”; Par 133 – “(I) A form wherein information having a maximum value among the given lowest frequencies (lower limit values), highest frequencies (upper limit values) or particular frequencies is adopted and set (maximum method); and …”;Par 135 – “First, according to the maximum method (1), when the frequency manager 9 receives a notification of information including lower limit frequency values or upper limit frequency values required for the clock frequency, it adopts a maximum frequency value from within the received information. For example, where the lower or upper limit frequencies required from operating applications through libraries or the like are represented by fi (i=1, 2, . . . ) and a maximum value function is represented by MAX( ), the frequency manager 9 calculates he preset value fs in accordance with fs=MAX(f1, f2, . . . ).”) in a first operating frequency corresponding to the first work load (SHIMOYAMA Par 97 – “When none of the conditions at steps ST2 and ST4 is satisfied, the processing advances to step ST6, and this signifies that the activity ACT is in a state appropriate with respect to the frequency of the system clock SYSCLK. Therefore, the current frequency fc is maintained at step ST6. In this state, the processing advances to step ST7.”; Par 136 – “Where the maximum method (I) is applied to an example of FIG. 10, the regions of 64 MHz and 32 MHz overlap with each other within an overlapping period from time TB1 to time TA2, and for the overlapping period, MAX(64, 32)=64 MHz is set.”); and
when the first work load is smaller than the second work load (SHIMOYAMA Figs. 10 and 11; Par 130 –“In the frequency manager 9 illustrated in FIG. 10, the application program PA whose lowest frequency is 64 MHz and the application program PB whose lowest frequency is 32 MHz are illustrated in a situation wherein they move in an overlapping relationship within a period of time from time TB1 to time TA2.”; Par 131 – “For example, the lowest frequency within the period from time TA1 to time TB1 is set to 64 MHz, and the lowest frequency within the period from time TA2 to time TB2 is set to 32 MHz. It is to be noted that the term “normal operation” signifies a state wherein minimum elements necessary to the system such as the frequency manager 9 or the OS are operating, that is, a state wherein the lowest frequency is set while no application is operating.”), execute the task based on the second data in a second performance mode that the operating frequency of the processor is set to a second operating frequency greater than the first operating frequency (SHIMOYAMA Par 55 – “In a still further case wherein, when an application for which a performance, a processing speed or the like is required is to operate, a desired frequency is designated or the lowest frequency (lower limit) is set to a higher value in order to raise the performance even if an increase of power consumption is acknowledged such as, for example, upon writing or reading out of data into or from a semiconductor memory medium which can be removably loaded into the apparatus.”; Par 125 –“To control the frequency so as not to become lower than the lower limit value in order to prevent deterioration of the performance or the data quality and so forth (for example, to control the frequency to 32 MHz or more upon mixing of PCM sound data or to control the frequency to 64 MHz or more upon recording of moving pictures);”; Par 128 – “In addition, a lower limit value or an upper limit value to a frequency can be set in accordance with the type, transfer rate, format or the like of data of an object of processing. Where a lower limit value to an operation frequency of a CPU, a DSP (Digital Signal Processor) or the like is determined in accordance with a bit rate when a file including moving picture data or sound data is to be opened or in a like case, preferably the frequency lower limit value (123 MHz) is determined in accordance with the bit rate (786 kbps), for example, of the MPEG (Moving Picture Experts Group) 4. In short, the lower limit value is set to a higher value as the bit rate increases.”; Par 135 – “For example, where the lower or upper limit frequencies required from operating applications through libraries or the like are represented by fi (i=1, 2, . . . ) and a maximum value function is represented by MAX( ), the frequency manager 9 calculates he preset value fs in accordance with fs=MAX(f1, f2, . . . ).”; Par 136 – “Where the maximum method (I) is applied to an example of FIG. 10, the regions of 64 MHz and 32 MHz overlap with each other within an overlapping period from time TB1 to time TA2, and for the overlapping period, MAX(64, 32)=64 MHz is set.”; In other words, Fig. 10 shows an example where the first work load (64 MHz) is a higher than the second work load (32 MHz) and taking the maximum of the two that is 64 MHz as the operating frequency of the processor.  So, in a case where Program B (PB) starts first, then Program A (PA) starts later, the method/system of SHIMOYAMA would changes the operating frequency from 32MHz to 64 MHz, because the MAX (32 MHz, 64MHz) is 64MHz in order to prevent deterioration of the performance for being lower than the lower limit value (Pars 55 and 125).) ,
wherein the second frequency is corresponded to the second work load] (SHIMOYAMA Pars 133-134 – “(I) A form wherein information having a maximum value among the given lowest frequencies (lower limit values), highest frequencies (upper limit values) or particular frequencies is adopted and set (maximum method); and (II) Another form wherein information obtained by adding the given lowest frequencies (lower limit values), highest frequencies (upper limit values) or particular frequencies is adopted and set (adding or totaling method).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of WALTERS to include identifying work load and changing an operating frequency based on a task, as taught by SHIMOYAMA.
One of ordinary skill would have been motivated to include work load changing an operating frequency based on a task, in order to prevent deterioration of a performance and power consumption increment (SHIMOYAMA Par 15).


REGARDING CLAIM 2, WALTERS in view of SHIMOYAMA discloses the electronic device of claim 1, wherein the processor is configured to: 
determine an application program (WALTERS Par 84 – “Once user intent is understood and relevant context has been taken into account, natural language interaction engine 403 may select and execute appropriate actions needed to react 423 to request 410. Suitable reactions may be to give an appropriate verbal, textual, visual, or haptic response, to ask for more information to disambiguate user intent (when for example disambiguation could not be carried out during reasoning step 422), to open a webpage, to play a video, to open another application, to automatically fill in a form, to invoke or update or interact with a third party service, to perform some form of multimodal output, or to execute a transaction for example by updating a database or by integrating with one or more backend or e-commerce systems”) associated with the execution of the task based on the second data (WALTERS Par 157 – “User 930 interfaces to virtual assistant process 910 by means of voice, text, tactile, and/or video input, or a combination of one or more methods, or by some other means to request processing of one or more tasks (herein referred to as, “the task”). For example, a task to book a flight or a task to make dinner reservations. Virtual assistant core 912 understands the task (for example through the use of automatic speech recognition) and determines how best to process the steps to complete the task.”).


REGARDING CLAIM 3, WALTERS in view of SHIMOYAMA discloses the electronic device of claim 2, wherein the processor is configured to: 
when executing the task through executing the determined application program (WALTERS Par 84 – “Once user intent is understood and relevant context has been taken into account, natural language interaction engine 403 may select and execute appropriate actions needed to react 423 to request 410. Suitable reactions may be to give an appropriate verbal, textual, visual, or haptic response, to ask for more information to disambiguate user intent (when for example disambiguation could not be carried out during reasoning step 422), to open a webpage, to play a video, to open another application, to automatically fill in a form, to invoke or update or interact with a third party service, to perform some form of multimodal output, or to execute a transaction for example by updating a database or by integrating with one or more backend or e-commerce systems”), determine a required work [load] as the second work load (WALTERS Par 157 – “Once a task is added task queue 904, effort score calculator 902 determines what may be required to complete the task. For example, one or more of the following attributes may be stored as parameters of a task to identify effort required to complete a task and assist in determining when and under what conditions tasks may be performed: …”; Par 163 – “In addition to the above attributes, connectivity process 903 determines a more detailed connectivity requirement for each task to more accurately assist in determining a priority for a task: … “; Par 171 – “Once effort score calculator 902 has determined details and environment that may be required to perform and complete a task, effort score calculator 902 computes an effort score, for example, how long a task may take to complete, what type of connection is required, etc. Effort score calculator 902 may store an effort score for each task in task queue 904. In some embodiments, a duration required to complete a task may be stored for each task in task queue 904. In a particular embodiment, effort score calculator will may be required for a task where a priority was set by user 930 using user priority process 906.”).
As explained in the rejection of Claim 1, WALTERS teaches estimating effort score for each task (Pars 157-171, e.g., how long a task may take to complete, what type of connection is required, etc.) and comparing it to the current device status (Par 165, e.g., signal strength of the current connection) to control the performance mode (e.g., prioritize tasks and obtain an appropriate communication mode required for a task.), whereas the claimed invention is comparing workloads. 
SHIMOYAMA discloses determining a required work [load] as the second work load (SHIMOYAMA Figs. 10 and 11; Par 130 –“In the frequency manager 9 illustrated in FIG. 10, the application program PA whose lowest frequency is 64 MHz and the application program PB whose lowest frequency is 32 MHz are illustrated in a situation wherein they move in an overlapping relationship within a period of time from time TB1 to time TA2.”; Par 131 – “For example, the lowest frequency within the period from time TA1 to time TB1 is set to 64 MHz, and the lowest frequency within the period from time TA2 to time TB2 is set to 32 MHz. It is to be noted that the term “normal operation” signifies a state wherein minimum elements necessary to the system such as the frequency manager 9 or the OS are operating, that is, a state wherein the lowest frequency is set while no application is operating.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of WALTERS to include identifying work load, as taught by SHIMOYAMA.
One of ordinary skill would have been motivated to include work load, in order to prevent deterioration of a performance and power consumption increment (SHIMOYAMA Par 15).


REGARDING CLAIM 4, WALTERS in view of SHIMOYAMA discloses the electronic device of claim 3, wherein the processor is configured to: 
store a work load, which is required upon executing at least one application program included in the electronic device or upon operating a function, in a database of the memory (WALTERS Par 157 – “For example, one or more of the following attributes may be stored as parameters of a task to identify effort required to complete a task and assist in determining when and under what conditions tasks may be performed: … ”; Par 171 – “Once effort score calculator 902 has determined details and environment that may be required to perform and complete a task, effort score calculator 902 computes an effort score, for example, how long a task may take to complete, what type of connection is required, etc. Effort score calculator 902 may store an effort score for each task in task queue 904. In some embodiments, a duration required to complete a task may be stored for each task in task queue 904. In a particular embodiment, effort score calculator will may be required for a task where a priority was set by user 930 using user priority process 906.”; SHIMOYAMA also teaches the limitations: Par 105 – “The storage element 148 stores data representative of the current frequency fc and signals the data to the adder 141, subtracter 142, selector 146 and comparator 145.”).


REGARDING CLAIM 5, WALTERS in view of SHIMOYAMA discloses the electronic device of claim 1.
SHIMOYAMA further disclose the method/system, wherein the processor is configured to: 
control the electronic device to operate in the first performance mode, at a time before reception of the second data (SHIMOYAMA Fig. 10 – “TA1 … TB1”; Par 120 – “At time TA1 in FIG. 10, a library or the like is called from the application program PA, and at time TA2, the called process comes to an end. Further, at time TB1, a library or the like is called from the application program PB, and at time TB2, the called process is comes to an end. It is to be noted that the time TA1 or TB1 may be a point of time at which the respective program is activated or another point of time at which a particular process becomes required.”; Par 131 – “For example, the lowest frequency within the period from time TA1 to time TB1 is set to 64 MHz, and the lowest frequency within the period from time TA2 to time TB2 is set to 32 MHz. It is to be noted that the term “normal operation” signifies a state wherein minimum elements necessary to the system such as the frequency manager 9 or the OS are operating, that is, a state wherein the lowest frequency is set while no application is operating.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of WALTERS to include operating at a first operating frequency, as taught by SHIMOYAMA.
One of ordinary skill would have been motivated to include operating at a first operating frequency, in order to prevent deterioration of a performance and power consumption increment (SHIMOYAMA Par 15).


REGARDING CLAIM 10, WALTERS in view of SHIMOYAMA discloses the electronic device of claim 1. 
WALTERS further discloses the method/system further comprising: a hardware button (WATERS Par 82 – “… even haptic or other user interface means 413 (for instance, taking actions such as pressing a button on a mobile device, or shaking or orienting a mobile device in a specific way, or similar actions). Similarly, in general responses 430 may be rendered as speech 431, text 432, graphics 433 (for example, a plurality of images to allow a user to review possible hotel choices), haptics 434 (for example, touch-sensitive or mechanical buttons, slide bars, selection interface elements that allow a user to select a region or a plurality of specific elements of a screen, and so forth), or emotions 435 (for example, an avatar adapted to dynamically display different emotions as appropriate for particular responses 430).”; Par 87 – “a button to initiate the application”), wherein the processor is configured to: 
activate a speech recognition service in response to a user input applied to the hardware button or a second user utterance received through the microphone, at a time before reception of the first user utterance (WALTERS Par 87 – “First, a user presses a button to initiate the application, which displays or plays a welcome prompt (or both) to the user. The user may say an utterance expressing her intent or goal (for example, “I would like to arrange travel to Berlin tomorrow morning.”) The application may then display a selection of radio-button style choices on the screen of the mobile phone, for example comprising “Flights”, “Hotel”, “Car/Transport”, and “Recommended”. At substantially the same time, the application may speak a phrase such as, “Where would you like to start to make travel plans? Select a button or tell me what you want to do.” The user and the application may, throughout the subsequent interaction, use a blend of spoken, text, and haptic interface conventions to exchange information and satisfy the user's original (and any subsequently arising) intention).”).

CLAIM 11 is a method similar to the device of Claim 1; thus, it is rejected under the same rationale.

CLAIM 12 is a method similar to the device of Claim 2; thus, it is rejected under the same rationale.

CLAIM 13 is a method similar to the device of Claim 3; thus, it is rejected under the same rationale.

CLAIM 14 is a method similar to the device of Claim 5; thus, it is rejected under the same rationale.


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WALTERS (US 2014/0244712 A1) in view of SHIMOYAMA (US 2006/0212247 A1), and further in view of KIM (US 2014/0082543 A1).

REGARDING CLAIM 9, WALTERS in view of SHIMOYAMA discloses the electronic device of claim 1.
SHIMOYAMA further discloses wherein the processor is configured to: 
[output a user interface associated with] execution of the second performance mode, at a time before execution of the second performance mode (SHIMOYAMA Par 55 – “In a still further case wherein, when an application for which a performance, a processing speed or the like is required is to operate, a desired frequency is designated or the lowest frequency (lower limit) is set to a higher value in order to raise the performance even if an increase of power consumption is acknowledged such as, for example, upon writing or reading out of data into or from a semiconductor memory medium which can be removably loaded into the apparatus.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of WALTERS to include changing an operating frequency based on a task, as taught by SHIMOYAMA.
One of ordinary skill would have been motivated to include changing an operating frequency based on a task, in order to prevent deterioration of a performance (SHIMOYAMA Par 15).

WALTERS in view of SHIMOYAMA does not teach outputting a user interface for controlling the performance mode.
KIM discloses a method/system for changing between different performance modes comprising:
[output a user interface associated with] execution of the second performance mode, at a time before execution of the second performance mode (KIM Par 55 – “As shown in FIGS. 7 and 8, the controller 130 controls the graphic processor 140 to display the graphic image 20 a, which shows the current performance mode and the other performance modes, if the button is pushed. In FIG. 7, the graphic image 20 a shows that the current performance mode is the normal mode. Whenever the button is pushed again, the controller 130 controls the graphic processor 140 to display the graphic image 20 b, which shows changing modes one by one. As shown in FIG. 8, the graphic image 20 b shows the performance mode changed from the normal mode to the high performance mode. Other aspects of the invention may display the performance modes differently and/or may permit the user to change performance modes in a different fashion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of WALTERS in view of SHIMOYAMA to include a GUI for changing a performance mode, as taught by KIM.
One of ordinary skill would have been motivated to include a GUI for changing a performance mode, in order to allow a user to change performance modes in a different fashion as preferred (KIM Par 55).

CLAIM 15 is a method similar to the device of Claim 9; thus, it is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655